Citation Nr: 9932771	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, post-operative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for gout, currently 
evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had approximately 16 years of active duty 
service and was medically discharged in June 1985.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1996 rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

The medical evidence suggests that the appellant may suffer 
from rheumatoid arthritis, either instead of, or in addition 
to, gouty arthritis.  However, a definitive answer to this 
question has not been provided.  In addition, in order to 
conduct an evaluation for the chronic residuals of gout, it 
is necessary that every joint that is involved and the 
limitation of motion/ankylosis in each such joint be 
identified.  Therefore, this issue is being remanded for the 
accomplishment of this development.

It is clear from the evidence of record that the appellant 
has been found to be unemployable.  However, given that the 
possibility of the involvement of rheumatoid arthritis (a 
nonservice-connected disability), the Board requires further 
evaluation and opinion on the matter of his ability to work.   

In addition, it has been held that a separate rating may be 
assigned for instability of the knee under DC 5257 and 
arthritis and limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).  The Board notes that a VA examiner in 1995 
found instability in the knees.  The appellant has also 
indicated that he has instability of the knees.  However, a 
VA examination in 1998 reports that the ligaments in both 
knees were stable.  The Board requests further clarification 
of this matter.  

Accordingly, this case is REMANDED for the following:

1a.  The RO should schedule the appellant 
for VA examination by a specialist in 
rheumatology.  The purposes of the 
examination are: (1) to determine whether 
the appellant suffers from rheumatoid 
arthritis, and, if so, its date of onset; 
(2) to determine the nature and severity 
of service connected gouty arthritis; (3) 
to determine the nature and severity of 
service connected degenerative joint 
disease of the knees; (4) and to obtain 
medical opinion as to his ability to 
work.  

b.  The examiner should arrange for any 
and all tests necessary to determine or 
to rule out the existence of rheumatoid 
arthritis.  If rheumatoid arthritis is 
found, the examiner should indicate 
whether it is at least as likely as not 
that the rheumatoid arthritis began in 
service.

c.  The examiner should record all signs 
and symptoms of gouty arthritis, to 
include the frequency and duration of 
attacks; should identify the joints 
involved by gouty arthritis; and should 
indicate the degree of limitation of 
motion of each joint affected by gouty 
arthritis.  

d.  The examiner should examine both 
knees.  Findings should include the 
degree of limitation of motion of each 
knee (regardless of whether or not gouty 
arthritis is diagnosed in the knees).  
The examiner should state whether there 
is any instability or subluxation in 
either knee.  

e.  The examiner should then express 
opinion as to whether the appellant is 
unable to secure or follow a 
substantially gainful occupation solely 
as a result of his service-connected 
disabilities.

f.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
complete and thorough rationale should be 
provided for all findings and medical 
opinions expressed, in particular, any 
opinions which are inconsistent with 
prior medical findings.  

2.  Once the above has been accomplished, 
the RO should review the claims file and 
ensure all necessary development is 
accomplished.  If additional development 
is necessitated by the new evidence of 
record, this should be accomplished.  The 
RO should then re-adjudicate the issues 
on appeal.
    
If the benefits sought on appeal are not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










